Order entered December 19, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-01284-CV

                  IN RE WAYNE WARSHAWSKY, Relator

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-53388-2010

                                   ORDER
                 Before Justices Schenck, Reichek, and Carlyle

      Based on the Court’s opinion of today’s date, we LIFT the stay previously

imposed in this case. We STRIKE relator’s petition for writ of mandamus. Finally,

we DISMISS this original proceeding as moot.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE